Citation Nr: 0000581	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-14 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for residuals of a neck injury 
has been submitted and, if so, whether the claim is well 
grounded.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970 
and from May 1977 to October 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 1999, the Board received a 1988 VA hospital 
record, which was submitted by the veteran and contains 
pertinent evidence regarding the claim on appeal.  In view of 
the decision reached below, a referral to the RO for initial 
review and preparation of a supplemental statement of the 
case is unnecessary.  See 38 C.F.R. § 20.1304 (1999).

In an August 1996 statement, the veteran raised the issue of 
entitlement to service connection for depression.  Also, in 
his November 1999 statement that was received by the Board in 
December 1999, the veteran referred to a claim of service 
connection for alcoholic psychosis, which had previously been 
denied.  These matters are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In an October 1991 decision, the Board denied reopening 
the veteran's claim of entitlement to service connection for 
residuals of a neck injury on the basis that there was no new 
and material evidence.

2.  The additional evidence added to the record since the 
October 1991 decision of the Board, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  There is competent evidence that the veteran's current 
cervical spine disorder is related to active service.


CONCLUSIONS OF LAW

1.  The decision of the Board in October 1991 denying the 
reopening of the claim of entitlement to service connection 
for residuals of a neck injury is final.  38 U.S.C. §§ 3008, 
4004 (1988) (now 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999)).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
residuals of a neck injury.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

3.  The claim of entitlement to service connection for 
residuals of a neck injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a June 1987 rating decision, the RO denied service 
connection for residuals of a neck injury.  The evidence of 
record at the time of that rating decision included the 
veteran's service medical records.  Those records reveal that 
in January 1981 the veteran was treated for myositis of the 
left rhomboid.  In January 1982, he was treated for neck 
discomfort and right upper thoracic muscle tension.  On the 
September 1983 separation examination, the neck was normal.

In October 1991, the Board denied the veteran's application 
to reopen the claim of entitlement to service connection for 
residuals of a neck injury on the basis that new and material 
evidence had not been submitted.  In December 1992, that 
Board decision was affirmed by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  The additional evidence of record at the 
time of the October 1991 Board decision included a December 
1978 hospitalization record from Holy Cross Hospital in Taos, 
New Mexico and VA medical records from 1988 and 1989.  The 
December 1978 hospitalization record from Holy Cross Hospital 
reflects that the veteran was hit on the head on December 24, 
1978, and was possibly knocked unconscious for a few minutes.  
Upon entrance in the emergency room, the veteran felt weak 
and had had some headaches along with epistaxis.  Physical 
examination revealed a forehead abrasion along with a tender 
nose.  There was no epistaxis, and the neurological 
evaluation was normal.  According to VA medical records, in 
October 1988 the veteran reported that he had had a cervical 
strain in 1979 and had had neck pain for the past two months.  
The diagnosis was neck pain.  In June 1989, the diagnosis was 
neck pain secondary to either osteoarthritis or cervical 
spondylosis.

The additional evidence that the veteran has submitted since 
the October 1991 Board decision includes the following: a 
September 1991 decision from the Social Security 
Administration (SSA) regarding Social Security disability 
benefits; private medical records from 1992 to 1994; VA 
medical records from 1988 to 1993; a September 1996 statement 
from a R. Hendren, D.C.; a January 1998 VA examination 
report, and a June 1998 addendum to the January 1998 VA 
examination report.  

In a September 1991 decision, SSA granted disability benefits 
to the veteran on the basis of, inter alia, musculoskeletal 
joint and disc disease.  Private medical records from 1992 to 
1994 along with the VA medical records from 1988 to 1993 
reveal that the veteran has been treated for a neck disorder.  
In a September 1996 statement, R. Hendren, D.C., indicated 
that he had treated the veteran three or four times in the 
latter part of 1980 for residuals of a neck injury.  Dr. 
Hendren noted that the veteran reported at the time of 
treatment that he had constant pain in his neck and shoulder 
and that he had slipped on some ice during the Christmas 
holidays in 1979.  On the January 1998 VA general medical and 
orthopedic examinations, the veteran reported that he was in 
a fight in 1979 and that he slipped on some ice and fell on 
his back.  He indicated that he had chiropractic treatment 
subsequent to that injury and that he had also had treatment 
at military facilities.  The diagnosis was degenerative joint 
disease of the cervical spine.  In a June 1998 addendum to 
the January 1998 VA examination, the doctor opined that the 
veteran's current cervical condition is as likely as not to 
have been caused by an injury in service that occurred in 
1979 when the veteran slipped and fell on an icy road.




Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303 (1999).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C. §§ 3008, 4004 (1988) (now 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999)).   New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his current cervical spine disorder 
is related to active service.

The June 1998 addendum to the January 1998 VA examination 
report is new and material evidence.  In that addendum, the 
examiner opined that the veteran's current cervical condition 
is as likely as not to have been caused by an injury in 
service that occurred in 1979 when the veteran slipped and 
fell on an icy road.  In other words, the doctor related the 
veteran's current cervical spine disorder to an injury in 
active service.  Accordingly, the additional evidence is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim, and the claim of entitlement 
to service connection for residuals of a neck injury is 
reopened.

Well-grounded Determination

Under current jurisprudence, once new and material evidence 
has been submitted, the next question is whether the 
appellant has presented evidence of a well-grounded claim.  
Winters v. West, 12 Vet. App. 203 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was noted during service or during 
the presumption period.  Id. at 496-97.  However, medical 
evidence of noting is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In view of the evidence of record, including the veteran's 
evidentiary assertions and the favorable medical statement 
which must be presumed to be true for purpose of determining 
whether his claim is well grounded, the Board finds that the 
claim for service connection for residuals of a neck injury 
is plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  King, 5 Vet. App. at 21.


ORDER

The claim of entitlement to service connection for residuals 
of a neck injury is reopened.

The claim of entitlement to service connection for residuals 
of a neck injury is well grounded.




REMAND

When a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Additional development is necessary, to include obtaining SSA 
records.  See Baker v. West, 11 Vet. App. 163 (1998).  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians and 
facilities that have treated or evaluated 
any neck problems since December 1978.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain any relevant medical records that 
are not already in the claims file, to 
include obtaining any additional records 
from VA medical centers and again 
attempting to obtain the complete medical 
records from R. Hendren, D.C., and from 
University Hospital in Albuquerque, New 
Mexico, along with any additional records 
from the Holy Cross Hospital in Taos, New 
Mexico, during the veteran's period of 
treatment in December 1978.

3.  The RO should try to obtain any 
relevant medical records regarding the 
decision in the Social Security 
disability benefits claim filed by the 
veteran.

4.  Thereafter, the veteran should be 
afforded a comprehensive VA orthopedic 
examination to assess his cervical spine 
disability.  The veteran's claims folder, 
including the service medical records, 
and a separate copy of this remand should 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  

The examiner should provide an opinion as 
to the following:  (1) was any cervical 
spine disability shown in service and, if 
so, what was the diagnosis and was it 
present at the veteran's separation from 
service; (2) what cervical spine 
disabilities are currently shown and when 
were they first shown; and (3) is any 
current cervical spine disability shown 
to be related to service, including the 
head injury in December 1978 and the 
medical treatment in January 1981 and 
January 1982, and what is the evidence 
and medical principals supporting the 
conclusion reached.  

It is essential that the service medical 
records along with the December 1978 
private medical records be reviewed by 
the examiner in regard to assessing any 
cervical spine disability, along with the 
entire post-service medical records.  All 
findings should be reported in detail, a 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  A comprehensive report that 
addresses the aforementioned should be 
provided and associated with the claims 
folder.

5.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  Consideration should be given to 
all applicable law and regulations 
including 38 C.F.R. § 3.102 (1999), as 
applicable.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case with applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeal

 



